             Case 4:21-cv-00625-BSM Document 1 Filed 07/14/21 Page 1 of 11

                                                                                         FILED
                                                                                    U.S. DISTRICT COURT
                                                                                EASTERN DISTRICT ARKANSAS
                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS                                JUL 14 2021
                                    CENTRAL DIVISION
                                                                              -By:TAMMY H. D~ERK
                                                                                                         EPCLERK
BRENDA STALLIN GS                                                                      PLAINTIFF

vs.                                                         Ll: 21- cv- "2 5 -
                                                  CASE NO. - - - - -                     BS/t\

ARKANSAS PUBLIC DEFENDER COMMISSION                                                DEFENDANT



                                            COMPLAINT This case assigned to District Judge         Mille.r
                                                            and to Magistrate Judge    J<'e4.to£~
                                             Introduction

        This is a civil rights action brought pursuant to 42 U.S.C.S. § 2000 et seq. (Title VII of the

Civil Rights Act of 1964, as amended), in order to recover damages against the defendant for the

unlawful employment practices that the plaintiff Brenda Stallings has been subjected to on account

of her race. This is also an action for declaratory judgment pursuant to 28 U.S.C.S. § 2201 to

declare the rights and other legal relations between the parties. The plaintiff is also seeking

equitable relief and injunctive relief as well.

                                                  I.
                                             Jurisdiction

        1.       Jurisdiction and venue of this Court are invoked pursuant to 28 U.S.C. §§ 1331,

1343, 1391, 42 U.S.C.S. § 2000e et seq. (Title VII of the Civil Rights Act of 1964, as amended).

       2.        The unlawful employment practices alleged to have been committed against the

plaintiff, were committed in the State of Arkansas, and in Pulaski County, Arkansas.




                                                    1
            Case 4:21-cv-00625-BSM Document 1 Filed 07/14/21 Page 2 of 11



                                                 II.
                                               Parties

       3.       The plaintiff Brenda Stallings is an African American female, and is a resident of

the United States of America.

       4.       The Defendant Arkansas Public Defender Commission is an agency of the State of

Arkansas as created by Ark. Code Ann. § 16-87-202(a).               The Arkansas Public Defender

Commission consists of seven (7) members as appointed by the Governor to serve five (5) year

terms. Pursuant to Ark. Code Ann.§ 16-87-203(a)(l), the Arkansas Public Defender Commission

is tasked with the power "[t]o establish policies and standards for the public defender system

throughout the state, including standards for determining who qualifies as an indigent person."

       5.       The Arkansas Public Defender Commission, pursuant to Ark. Code Ann. § 16-87-

203(a)(2), is tasked with the responsibility "[t]o establish polices and standards for the organization

and operation of public defenders' offices throughout the state, including funding, compensation,

staffing, and standards of experience for attorney's assigned to particular cases." Also, pursuant

to Ark. Code Ann. § 16-87-203(a)(3) the Arkansas Public Defender Commission is responsible

for allocating "personnel for each public defender's office throughout the state."

       6.       Furthermore, pursuant to Ark. Code Ann.§ 16-87-304(a), "[t]here shall be created

within the Arkansas Public Defender Commission a number of positions, including chief public

defender, public defenders, investigators, and secretaries." Also, pursuant to Ark. Code Ann. §

16-87-304(c)(4)(A), the public defender positions may be on a full-time or part-time basis.

       7.       Gregg E. Parrish serves as the Executive Director of the Arkansas Public Defender

Commission, and he is a Caucasian male.




                                                  2
         Case 4:21-cv-00625-BSM Document 1 Filed 07/14/21 Page 3 of 11




                                                 III.
                                               Facts

       8.       Brenda Stallings is a licensed attorney for the State of Arkansas, having received

her license to practice law in or about September 1996. Ms. Stallings is also licensed to practice

law in the State of Michigan.

       9.       Ms. Stallings graduated from the University of Arkansas at Little Rock School of

Law in May 1996.

       10.      Ms. Stallings began her employment with the Arkansas Public Defender

Commission in October 2000 as a Deputy Public Defender.

       11.      Ms. Stallings is the only African American full-time juvenile public defender in the

State of Arkansas, having been so assigned to the juvenile division in 2001.

       12.      Ms. Stallings is one of two African American full-time public defenders employed

to work in the Sixth Judicial District, which encompasses Pulaski and Prairie Counties.

       13.      As of December 31, 2020, Ms. Stallings was classified as a Public Defender

Attorney I, assigned to the pay grade of GSl0.

       14.      Approximately three (3) years ago, Ms. Stallings discovered that despite her

number of years of experience with the defendant, and her years of experience in working in the

Arkansas Public Defender Commission, she was being paid significantly lower than her white

counterparts.

       15.      Ms. Stallings also discovered that her white counterparts were placed in a higher

pay grade than herself - Ms. Stallings was in a GS 10 paygrade, while her white counterparts were

in a GS 11 paygrade classified as a Public Defender 1.




                                                  3
            Case 4:21-cv-00625-BSM Document 1 Filed 07/14/21 Page 4 of 11



           16.   For several months, Ms. Stallings attempted to address the pay inequity with Gregg

Parrish, and other state officials, but was either shunned, or given the run around.

           17.   On July 31, 2020, Ms. Stallings sent an email to Mr. Parrish addressing the pay

inequity with her white counterparts.

           18.   On August 17, 2020, Ms. Stallings again sent an email to Mr. Parrish addressing

the pay inequity, indicating that she believed that she was being paid less than her white

counterparts on account of her race.

           19.   Recognizing the pay inequity, on September 4, 2020, Mr. Parrish sent a letter to

Kay Barnhill, Human Resources Director for the State of Arkansas, requesting a salary review for

Ms. Stallings.

       20.       At the time of this request for salary review, Ms. Stallings had an annual salary of

$78,245.65.

       21.       Mr. Parrish had requested that Ms. Stallings' salary should be increased to

$81,257.00 per year, which was the maximum salary for the GSIO position, which still would have

been significantly lower than her white counterparts, who had been employed less than the plaintiff

with the defendant, and had been licensed to practice law less time than the plaintiff.

       22.       On October 26, 2020, Mr. Parrish sent a second letter to Kay Barnhill requesting

that Ms. Stallings' salary be increased to $81,257.00 effective September 4, 2020.

       23.       On November 17, 2020, Ms. Stallings again made inquiry as to why she was

classified as a Public Defender Attorney I - pay grade GS 10, rather than a Public Defender I -

paygrade GS 11, like her white counterparts.

       24.       At the time of this inquiry, and as of November 2020, the following pay inequity

existed:



                                                  4
         Case 4:21-cv-00625-BSM Document 1 Filed 07/14/21 Page 5 of 11




          Name                 Date Licensed         Date of Hire     Pay Grade          Salary
 Brenda Stallings - BF        09/12/1996             10/21/2001      GS-10            $78,245.65
 Brandy Turner - WF           08/31/2001             10/22/2001      GS-12            $91,212.78
 David Sudduth - WM           09/21/1998             12/10/2011      GS-11            $90,668.86
 Casey Beard - WF             09/02/2003             09/02/2003      GS-11            $84,769.36
 Cheryl Bernard - WF          09/05/1996             06/16/2005      GS-11            $86,069.98
 Jason Kordsmeier - WM        09/29/2003             06/11/2007      GS-11            $82,099.68


       25.     Finally on January 25, 2021, the plaintiff was promoted to the pay grade of GS-11,

with an annual pay of $89,381.34.

       26.     However, recently, the plaintiff discovered that David Sudduth was promoted to

the position ofGS-12 with an annual income of approximately $99,250.00.

       27.      Although the plaintiff was given a pay increase to the position of GS-11, she was

not afforded any back pay for the years of inequity in pay based on her race.

                                                IV.
                                 Title VII of the Civil Rights Act
                                       Race Discrimination

       28.     The plaintiff incorporates by reference the allegations contained in paragraphs 1-

27 of the plaintiffs complaint, and adopts each as if set out herein word for word.

       29.     Throughout the plaintiffs employment history with the defendant, she has been

subjected to a pattern of discriminatory treatment based on her race, in that white employees who

are similarly situated as the plaintiff have been paid more than the plaintiff in violation of Title

VII of the Civil Rights Act of 1964 (as amended).

       30.     Once the plaintiff discovered that she was the victim of discrimination based on her

race, she attempted to remedy the situation by appealing to Gregg Parrish, Executive Director of

the Arkansas Public Defender Commission to make the situation right.




                                                 5
         Case 4:21-cv-00625-BSM Document 1 Filed 07/14/21 Page 6 of 11



       31.     Despite the fact that the plaintiff brought to the attention of Mr. Parrish that she was

the victim of race discrimination in terms and conditions of her employment with the defendant,

which Mr. Parrish was already aware, the defendant failed to alleviate the discriminatory treatment

that the plaintiff was subjected to, which resulted in further harm to the plaintiff.

       32.     The defendant has subjected the plaintiff to varied terms and conditions of her

employment contract than similarly situated white employees, all on account of her race, in

violation of her rights as protected by Title VII of the Civil Rights Act of 1964 (as amended).

       33.     Although the defendant attempted to remedy the disparity in pay that the plaintiff

was subjected to on account of her race, when the plaintiff was promoted to the GS-11 pay grade

on or about January 25, 2021, the plaintiff was still being paid less than David Sudduth, a

Caucasian male, and Brandy Turner, a Caucasian female, who both had less years of experience

with the defendant, and both of whom had been licensed to practice law less time than the plaintiff,

still subjecting the plaintiff to disparate treatment on account of her race in violation of Title VII

of the Civil Rights Act of 1964 (as amended).

       34.     On or about October 13, 2020, the plaintiff filed a Charge of Discrimination with

the Equal Employment Opportunity Commission (EEOC) - Charge No. 493-2020-01750,

contending that she was discriminated against based on her race, when she was denied the proper

placement on the paygrade as her white counterparts. (See Charge of Discrimination attached

herein as Plaintiff's Exhibit "A").

       35.     In response to the Plaintiff's Charge of Discrimination that he filed with the EEOC

- Charge No. 493-2020-01750, said agency issued her a "Dismissal and Notice of Rights" letter

dated April 15, 2021, which inter alia gave the plaintiff the right to sue the defendant within 90




                                                  6
             Case 4:21-cv-00625-BSM Document 1 Filed 07/14/21 Page 7 of 11



days from the date she received the above-mentioned letter. (A copy of said "Notice of Right to

Sue" letter is attached to this complaint and is identified as Plaintiff's Exhibit "B").

                                                   V.
                                                 Damages

        36.      The plaintiff incorporates by reference the allegations contained in paragraphs 1-

35 of the plaintiffs complaint, and adopts each as if set out herein word for word.

        37.      As a direct and proximate cause of the discriminatory practices that the defendant

subjected the plaintiff to on account of her race, the plaintiff has suffered economic loss by way of

lost wages in an amount to be proven at the trial of this matter.

        38.      Furthermore, due to the discriminatory and retaliatory acts of the defendant, the

plaintiff has experienced mental anguish, embarrassment, pain and suffering in an amount to be

proven at the trial of this matter.

                                            JURY DEMAND

        39.      The plaintiff requests that this matter be tried before a fair and impartial jury of

twelve (12) persons.

        THEREFORE, the plaintiff is seeking the following relief for the above-described unlawful

employment practices:

        a.       declare that the plaintiff has been subjected to unlawful discriminatory practices on

account of his race;

        b.       back pay;

        c.       compensatory damages;

        d.       attorney's fees;

        e.       the cost of prosecuting this action;

        f.       and for all other equitable, legal, and just relief.

                                                     7
        Case 4:21-cv-00625-BSM Document 1 Filed 07/14/21 Page 8 of 11




                                                Respectfully submitted,

                                                PORTER LAW FIRM
                                                The Catlett-Prien Tower
                                                323 Center Street, Suite 1035
                                                Little Rock, Arkansas 72201
                                                Telephone: 501-244-8200
                                                Facsimile: 501-372-5567
                                                Email: Aporte5640@aol.com

                                          By:




Dated this 14th day of July 2021.




                                      8
                       Case 4:21-cv-00625-BSM Document 1 Filed 07/14/21 Page 9 of 11
EEOC Fonn 5 (ll/09)
                                                                                                                                Agency(ies) Charge
                      CHARGE OF DISCRIMINATION                                             Charge Presented To:
       This fonn is affected by the Privacy Act of 1974. See enclosed Privacy Act
              Statement and other infonnation before completing this fonn.
                                                                                               •I!:]   FEPA
                                                                                                       EEOC
                                                                                                                                No(s):


                                                                                                                                493-2020-01750
                                                                                                                                              and EEOC
                                                               State or local Agency, if any
Name (indicate Mr., Ms., Mrs.)                                                                                 Home Phone                   Year of Birth

 BRENDA STALLINGS                                                                                       (501) 258-6068
Street Address                                                         City, State and ZIP Code

800 WEST CHARLES BUSSEY AVE, LITTLE ROCK,AR 72206

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That I Believe Discriminated Against Me or Others. (If more than two, list under PARnCULARS below.)
Name                                                                                                   No. Employees, Members           Phone No.

ARKANSAS PUBLIC DEFENDER COMMISSION                                                                         15 - 100              (501) 682-9070
Street Address                                                         City, State and ZIP Code

101 E. CAPITOL AVE., SUITE 201, LITTLE ROCK, AR 72201

Name                                                                                                   No. Employees, Members           Phone No.


Street Address                                                         City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es).)                                                           DATE(S) DISCRIMINATION TOOK PLACE

 [TI    • •  •                                                         • •                                           Earliest
                                                                                                                11-03-2016
                                                                                                                                          Latest
                                                                                                                                       09-04-2020
      •• • •
         RACE              COLOR               SEX             RELIGION             NATIONAL ORIGIN

             RETALIATION                 AGE         DISABILITY               GENETIC INFORMATION
                       OTHER {Specify)                                                                                [TI CONTINUING ACTION
THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
 I was hired in October 2001 as a Deputy Public Defender. I have been licensed to practice
 law since 1996. There are no other Black attorneys at the Public Defender's office with my
 work history. My current position is Public Defender Attorney I, pay grade GSl0. On
 November 17, 2016, I requested a job reclassification from GSl0 to GSll. I was instructed
 to reapply for a new position In order to be reclassified when In fact that information was not
 true and the white attorneys were reclassified without reapplying or moving to another city
 or county. On July 31, 2020, I discovered my White coworkers were reclasslfled as Public
 Defender I (GSll) after which an email was sent to Greg Parrish, Executive Director about
 the pay disparity stating that I am not being paid the same nor am I classified at the same
 pay grade as my White coworkers even though we do comparable work. Around August 17,
 2020, I complained that the attorneys hired after me were making as much as $6,000 to
 $12,000 more than me and It was race based pay disparity. On September 4,2020, I received
 an email stating that my pay would Increase $3,000 and suggestion or reclasslficatlon.
 Neither the pay increase nor the reclassification makes my salary comparable to the other
I want this charge filed with both the EEOC and the State or local Agency,          NOTARY - When necessary for State and Local Agency Requirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.                                                   I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct.              is true to the best of my knowledge, information and belief.
                                                                                    SIGNATURE OF COMPLAINANT


   Digitally signed by Brenda Stallings on 10-13-2020                               SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                      06:02 PM EDT                                                  (month, day, yean
                                                                                                                                 PLAINTIFF'S

                                                                                                                           I       EX!IBIT                  -
                                                                                                                                      i.-
                       Case 4:21-cv-00625-BSM Document 1 Filed 07/14/21 Page 10 of 11

EEOC Form 5 (ll/09)
                                                                                                                       Agency(ies) Charge
                      CHARGE OF DISCRIMINATION                                            Charge Presented To:

      This fonn is affected by the Privacy Act of 1974. See enclosed Privacy Act
             Statement and other infonnation before completing this fonn.
                                                                                              •1K)   FEPA
                                                                                                     EEOC
                                                                                                                       No(s):


                                                                                                                        493-2020-01750
                                                                                                                                       and EEOC
                                                              State or local Agency, if any
 white attorneys in the office with similar hire date or license date. I also requested
 retroactive pay from 2017 to present and what steps would be taken to prevent this from
 happening to me and other African Americans attorneys and there was no response to these
 requests.

 I believe I was denied job reclassification and paid less than similarly situated coworkers
 because of my race, Black, in violation of Title VII of the Civil Rights Act of 1964, as
 amended.




I want this charge filed with both the EEOC and the State or local Agency,         NOTARY - When necessary for State and Local Agency Requirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.                                                  I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct.             is true to the best of my knowledge, information and belief.
                                                                                   SIGNATURE OF COMPLAINANT


   Digitally signed by Brenda Stallings on 10-13-2020                              SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                      06:02 PM EDT                                                 (month, day, year)
      ..              Case 4:21-cv-00625-BSM Document 1 Filed 07/14/21 Page 11 of 11
EEOC Form 161 (11/2020)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND              NOTICE OF          RIGHTS
To:    Brenda Stallings                                                               From:     Little Rock Area Office
       800 Wast Charles Bussey Ava                                                              820 Louisiana
       Little Rock, AR 72206                                                                    Suite 200
                                                                                                Llttla Rock, AR 72201



      D                     On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601. 7(a}}
EEOC Charge No.                             EEOC Representative                                                       Telephone No.

                                                Johnny L. Glover,
493-2020-01750                                  Investigator                                                          (501) 324-6475
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D          The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.


      D         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.


      D          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.


      D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                discrimination to file your charge
      [KJ       The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                determination about whether further investigation would establish violations of the statute. This does not mean the claims
                have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
      D          The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

      D          Other (briefly state)

                                                         • NOTICE OF SUIT RIGHTS •
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. {The time limit for filing suit based on a claim under state law may be different.}

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission

                                                                                                                    April 15, 2021

Enclosures(s)                                                                                                                  (Date Issued)
                                                                 WIiiiam A. Cash, Jr.,
                                                                 Area Office Director
cc:
           Dorothy Dickinson
           Asst. Personnel Manager
           Arkansas Publlc Defender Commission
           101 E CAPITOL AVE
           STE201                                                                                                PLAINTIFF'S
           Little Rock, AR 72201                                                                                   EXHIBIT
                                                                                                             I            [3
